DETAILED ACTION
Response to Amendments
This office action regarding application 17/156,692 filed January 25, 2021, is in response to applicants arguments and amendments filed November 29, 2022. Claims 1, 3, and 5 have been amended. New claims 6 and 7 have been added. Claims 1-7 are currently pending and are rejected below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 1, 2022 has been considered by the examiner. 

Response to Arguments
Applicants amendments to the application have overcome some of the objections and rejections previously set forth in the Non Final Office Action mailed November 19, 2022. Applications amendments to claims 1 and 3 have been deemed sufficient to overcome the previous 35 USC 103 rejections through the inclusion of “a first value indicating that a brake pedal is not depressed, when the brake pedal position signal indicates that the amount of depression is smaller than a threshold value, a second value indicating that the brake pedal is depressed, when the brake pedal position signal indicates that the amount of depression is larger than [[a]] the threshold value, and a third value indicating that beyond autonomy deceleration of the vehicle has occurred, when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration request”. However as this changes the scope of the claims, new rejections have been made based on the change in scope of the previously rejected claims. the rejections are included below with changes to reflect amendments. 

Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US-20190009794) in view of Aoi (US 20190375428) and further in view of Lucas (US 20210162999). 

Regarding claim 1, Toyoda teaches
a vehicle with an autonomous driving system (ADS) (Figure 1, item 160, figure 1 shows a vehicle equipped with an autonomous driving module)
the vehicle comprising a vehicle platform (VP) that controls the vehicle in accordance with an instruction from the ADS (Paragraph [0023], “Referring to FIG. 1, an example of a vehicle 100 is illustrated. As used herein, a “vehicle” is any form of motorized transport.”) (See also figure 1 showing a vehicle with an autonomous system and actuators to control the vehicle)
a vehicle control interface that serves as an interface between the ADS and the VP by executing a predetermined application program interface (API) defined for each signal to be communicated (Page 16 of the specification of the instant application states “As seen from the foregoing, the present embodiment provides vehicle control interface 4 that serves as an interface between ADK 3 and VP 5. Thus, the brake pedal position signal and the brake pedal intervention signal are output from VP 5 to ADK 3 through vehicle control interface 4. It is therefore possible for the developer of ADK 3 to cause ADK 3 to perform communication following a procedure and a data format (API) for example that are defined for vehicle control interface 4, so that ADK 3 and VP 5 work in cooperation with each other “ the examiner is thus interpreting the API as an interface between an autonomous driving computer and vehicle systems so they can communicate) (Figure 1, item 170, here figure 1 is showing a collaborative system that receives inputs from both the autonomous system and the manual vehicle inputs) (Paragraph [0026], “As a result of the collaborative system 170 generating the collaborative controls, the vehicle 100 is operated (e.g., steered) via inputs from both the driver and computed by the vehicle 100 that are blended together according to a difference between the inputs and/or other factors for generating the controls.”, here the collaborative system is acting as an interface or a middle made between the autonomous driving system and the vehicle platform) (Paragraph [0098], “These elements also can be embedded in an application product which comprises all the features enabling the implementation of the methods described herein and, which when loaded in a processing system, is able to carry out these methods.”)
wherein the VP outputs, to the ADS through the vehicle control interface, a brake pedal position signal in accordance with an amount of depression of a brake pedal by a driver (Paragraph [0048], " Accordingly, the controls module 220 can acquire electronic inputs from a steering wheel, a brake pedal, an accelerator pedal, a clutch, a shifter, vehicle indicators, and other manual inputs provided by the driver.") (Paragraph [0005], “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween.”, here the vehicle platform is outputting a brake pedal input signal which is indicative of the brake pedal position)
the VP further outputs, to the ADS through the vehicle control interface, a brake pedal intervention signal which is set to one of (Paragraph [0048], " Accordingly, the controls module 220 can acquire electronic inputs from a steering wheel, a brake pedal, an accelerator pedal, a clutch, a shifter, vehicle indicators, and other manual inputs provided by the driver.") (Paragraph [0005], “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween.”, here the vehicle platform is outputting a brake pedal input signal which is indicative of the brake pedal position)
a first value indicating that a brake pedal is not depressed, when the brake pedal position signal indicates that the amount of depression is smaller than a threshold value (Figure 3, step 320, “Receive manual inputs”) (Paragraph [0048], “At 320, the controls module 220 receives the manual inputs. In one embodiment, the controls module 220 acquires the manual inputs as electronic control signals received by the vehicle from a driver through one or more input/output devices of the vehicle 100.”, here the system is receiving inputs form a driver of the vehicle which can include no input as a first state) (Examiners note: This limitation is also taught by Aoi below)
a second value indicating that the brake pedal is depressed when the brake pedal position signal indicates that the amount of depression is higher than the threshold value value (Figure 3, step 320, “Receive manual inputs”) (Paragraph [0048], “At 320, the controls module 220 receives the manual inputs. In one embodiment, the controls module 220 acquires the manual inputs as electronic control signals received by the vehicle from a driver through one or more input/output devices of the vehicle 100.”, here the system is receiving inputs form a driver of the vehicle which includes any amount of input greater than no input which is analogous to a second state) (Examiners note: This limitation is also taught by Aoi below).
However while Toyoda teaches recognizing a braking control by a human driver (Paragraph [0048], “At 320, the controls module 220 receives the manual inputs. In one embodiment, the controls module 220 acquires the manual inputs as electronic control signals received by the vehicle from a driver through one or more input/output devices of the vehicle 100.”), and further comparing the driver input to the autonomous input (Paragraph [0050], “Moreover, while a single discrete comparison is discussed, it should be appreciated that the controls module 220 can iteratively compare the manual inputs with the autonomous inputs in an on-going manner and, for example, in parallel with further aspects of the method 300.”). Toyoda does not explicitly teach that the autonomous driving system can be attached or detached from a vehicle and that the brake pedal intervention signal indicates a third value indicating that beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration. 
Aoi teaches a drive mode switching control device which determines if an input by the driver is an override operation including
an autonomous driving system which can be attached and detached (Paragraph [0027], “FIG. 1 is a diagram showing an overall configuration of an automatic driving control system provided with a drive mode switching control device according to one embodiment of the present invention. This automatic driving control system is mounted on a vehicle 1 such as a passenger car.” here the system is teaching that the autonomous driving apparatus can be installed and therefore uninstalled onto a vehicle platform such as a passenger car)
that the brake pedal intervention signal indicates a third value indicating that when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold (Paragraph [0070], “For example, under the control of the operation determination unit 613, the drive mode switching control device 6 detects an override operation by the driver based on a detection signal outputted from the torque sensor 8 in step S6. As a result of step S6, the processing returns to step S1 when the override operation is not detected, and the processing proceeds to step S20 when the override operation is detected.”, here the system is teaching the first two values, if no input/override is detected then the system returns to step S1 (first value), the second value is an override operation being detected) (Paragraph [0010], “A second aspect of the present invention is made such that, the operation determination unit includes a first detector, a second detector, and a threshold determination unit; the first detector detects an override operation by the driver based on the detection signal; the second detector detects a value based on an operation amount of the driving operation based on the detection signal; and the threshold determination unit determines whether or not an override operation detected by the first detector is an emergency operation”, here the system then comparing input amount to a threshold to determine if the amount of depression is greater than a third value). 
Toyoda and Aoi are analogous art as they are both generally related to systems for detecting driver inputs into vehicles equipped with an autonomous driving unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that the brake pedal intervention signal indicates a third value indicating that when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold of Aoi in the system for interpreting signals from a driver and an autonomous system of Toyoda in order to improve the overall safety of the system by making the transition from autonomous to manual control as smooth and fast as possible in emergency situations (Paragraph [0006], “That is, since the conventional switching is handled uniformly without classifying a case of an emergency operation and a case of other operations, there is room for improvement in that a time required for switching may be long in a case of an emergency override operation.”). 
However the combination does not explicitly teach that the beyond autonomy deceleration of the vehicle is indicated when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration. 
Lucas teaches a method for operating a vehicle with an autonomous component which compares a driver input to a automated input including 
beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration (Paragraph [0009], “An acceleration command by a driver of the vehicle is detected via an accelerator pedal of the vehicle. In this context, an override of the accelerator pedal is recognized if, for example, an instantaneous angle of the accelerator pedal is greater than an angle which corresponds to the power-output setpoint value set at the moment by the autonomous cruise control.”, here the system is using a setpoint value of the autonomous system as the threshold to compare a driver input) (EXAMINERS NOTE: Here while the Lucas reference is directed towards the accelerator pedal, the same technique of receiving a autonomous input amount and setting that as the threshold could similarly be applied to the brake pedal and the threshold as taught in the Aoi reference). 
Toyoda, Aoi, and Lucas are all analogous art as they are all generally related to systems which receive inputs from both a driver and an autonomous system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration of Lucas in the system for interpreting signals from a driver and an autonomous system of Toyoda and Aoi in order to improve the comfort and safety of the system by preventing collisions with other vehicles through emergency brake interventions (Paragraph [0024], “Presently, there are various driver assistance functions in vehicles. Cruise Control (CrCtl), Longitudinal Limiter (LLim), Advanced Longitudinal Limiter (ALLim) and Adaptive Cruise Control (ACC), among others, provide increased comfort and more safety for the driver. Moreover, further assistance functions improve safety through distance alarms and emergency-brake interventions.”). 

Regarding claim 3, Toyoda teaches
a vehicle control interface serving as an interface between an autonomous driving system (ADS) and a vehicle platform (VP) by executing a predetermined application program interface (API) defined for each signal to be communicated, the VP controlling a vehicle in accordance with an instruction from the ADS (Page 16 of the specification of the instant application states “As seen from the foregoing, the present embodiment provides vehicle control interface 4 that serves as an interface between ADK 3 and VP 5. Thus, the brake pedal position signal and the brake pedal intervention signal are output from VP 5 to ADK 3 through vehicle control interface 4. It is therefore possible for the developer of ADK 3 to cause ADK 3 to perform communication following a procedure and a data format (API) for example that are defined for vehicle control interface 4, so that ADK 3 and VP 5 work in cooperation with each other “ the examiner is thus interpreting the API as an interface between an autonomous driving computer and vehicle systems so they can communicate) (Figure 1, item 170, here figure 1 is showing a collaborative system that receives inputs from both the autonomous system and the manual vehicle inputs) (Paragraph [0026], “As a result of the collaborative system 170 generating the collaborative controls, the vehicle 100 is operated (e.g., steered) via inputs from both the driver and computed by the vehicle 100 that are blended together according to a difference between the inputs and/or other factors for generating the controls.”, here the collaborative system is acting as an interface or a middle made between the autonomous driving system and the vehicle platform) (Paragraph [0098], “These elements also can be embedded in an application product which comprises all the features enabling the implementation of the methods described herein and, which when loaded in a processing system, is able to carry out these methods.”)wherein the VP outputs a brake pedal position signal in accordance with an amount of depression of a brake pedal by a driver (Paragraph [0048], "At any moment from the step 342 or from the step 344 as long as the step 346 is not reached, a transition 347 is validated when the automated system detects a press on the brake or accelerator pedal.", here the system is detecting an output from a brake pedal that indicates a press applied by a driver, the examiner is interpreting the press as being analogous to a change of position of the pedal)
and further outputs a brake pedal intervention signal, to the ADS through the vehicle control interface (Paragraph [0048], " Accordingly, the controls module 220 can acquire electronic inputs from a steering wheel, a brake pedal, an accelerator pedal, a clutch, a shifter, vehicle indicators, and other manual inputs provided by the driver.") (Paragraph [0005], “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween.”, here the vehicle platform is outputting a brake pedal input signal which is indicative of the brake pedal position)
and the brake pedal intervention signal is set to one of a first value indicating that a brake pedal is not depressed, when the brake pedal position signal indicates that the amount of depression is smaller than a threshold (Figure 3, step 320, “Receive manual inputs”) (Paragraph [0048], “At 320, the controls module 220 receives the manual inputs. In one embodiment, the controls module 220 acquires the manual inputs as electronic control signals received by the vehicle from a driver through one or more input/output devices of the vehicle 100.”, here the system is receiving inputs form a driver of the vehicle which can include no input as a first state) (Examiners note: This limitation is also taught by Aoi below) 
a second value indicating that the brake pedal is depressed when the brake pedal position signal indicates that the amount of depression is higher than the threshold value (Figure 3, step 320, “Receive manual inputs”) (Paragraph [0048], “At 320, the controls module 220 receives the manual inputs. In one embodiment, the controls module 220 acquires the manual inputs as electronic control signals received by the vehicle from a driver through one or more input/output devices of the vehicle 100.”, here the system is receiving inputs form a driver of the vehicle which includes any amount of input greater than no input which is analogous to a second state) (Examiners note: This limitation is also taught by Aoi below).
However while Toyoda teaches recognizing a braking control by a human driver (Paragraph [0048], “At 320, the controls module 220 receives the manual inputs. In one embodiment, the controls module 220 acquires the manual inputs as electronic control signals received by the vehicle from a driver through one or more input/output devices of the vehicle 100.”), and further comparing the driver input to the autonomous input (Paragraph [0050], “Moreover, while a single discrete comparison is discussed, it should be appreciated that the controls module 220 can iteratively compare the manual inputs with the autonomous inputs in an on-going manner and, for example, in parallel with further aspects of the method 300.”). Toyoda does not explicitly teach that the autonomous driving system can be attached or detached from a vehicle and that the brake pedal intervention signal indicates a third value indicating that beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration.
Aoi teaches a drive mode switching control device which determines if an input by the driver is an override operation including
a vehicle on which an autonomous driving system can be attached and detached, the vehicle comprising a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system that is attached (Paragraph [0027], “FIG. 1 is a diagram showing an overall configuration of an automatic driving control system provided with a drive mode switching control device according to one embodiment of the present invention. This automatic driving control system is mounted on a vehicle 1 such as a passenger car.” here the system is teaching that the autonomous driving apparatus can be installed and therefore uninstalled onto a vehicle platform such as a passenger car)
that the brake pedal intervention signal the a third value indicating that beyond autonomy deceleration of the vehicle has occurred, when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold (Paragraph [0070], “For example, under the control of the operation determination unit 613, the drive mode switching control device 6 detects an override operation by the driver based on a detection signal outputted from the torque sensor 8 in step S6. As a result of step S6, the processing returns to step S1 when the override operation is not detected, and the processing proceeds to step S20 when the override operation is detected.”, here the system is teaching the first two values, if no input/override is detected then the system returns to step S1 (first value), the second value is an override operation being detected) (Paragraph [0010], “A second aspect of the present invention is made such that, the operation determination unit includes a first detector, a second detector, and a threshold determination unit; the first detector detects an override operation by the driver based on the detection signal; the second detector detects a value based on an operation amount of the driving operation based on the detection signal; and the threshold determination unit determines whether or not an override operation detected by the first detector is an emergency operation”, here the system then comparing input amount to a threshold to determine if the amount of depression is greater than a third value).
Toyoda and Aoi are analogous art as they are both generally related to systems for detecting driver inputs into vehicles equipped with an autonomous driving unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that the brake pedal intervention signal indicates a third value indicating that when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold of Aoi in the system for interpreting signals from a driver and an autonomous system of Toyoda in order to improve the overall safety of the system by making the transition from autonomous to manual control as smooth and fast as possible in emergency situations (Paragraph [0006], “That is, since the conventional switching is handled uniformly without classifying a case of an emergency operation and a case of other operations, there is room for improvement in that a time required for switching may be long in a case of an emergency override operation.”). 
However the combination does not explicitly teach that the beyond autonomy deceleration of the vehicle is indicated when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration. 
Lucas teaches a method for operating a vehicle with an autonomous component which compares a driver input to a automated input including 
beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration (Paragraph [0009], “An acceleration command by a driver of the vehicle is detected via an accelerator pedal of the vehicle. In this context, an override of the accelerator pedal is recognized if, for example, an instantaneous angle of the accelerator pedal is greater than an angle which corresponds to the power-output setpoint value set at the moment by the autonomous cruise control.”, here the system is using a setpoint value of the autonomous system as the threshold to compare a driver input) (EXAMINERS NOTE: Here while the Lucas reference is directed towards the accelerator pedal, the same technique of receiving a autonomous input amount and setting that as the threshold could similarly be applied to the brake pedal and the threshold as taught in the Aoi reference). 
Toyoda, Aoi, and Lucas are all analogous art as they are all generally related to systems which receive inputs from both a driver and an autonomous system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a second threshold corresponding to a system deceleration of Lucas in the system for interpreting signals from a driver and an autonomous system of Toyoda and Aoi in order to improve the comfort and safety of the system by preventing collisions with other vehicles through emergency brake interventions (Paragraph [0024], “Presently, there are various driver assistance functions in vehicles. Cruise Control (CrCtl), Longitudinal Limiter (LLim), Advanced Longitudinal Limiter (ALLim) and Adaptive Cruise Control (ACC), among others, provide increased comfort and more safety for the driver. Moreover, further assistance functions improve safety through distance alarms and emergency-brake interventions.”).

Regarding claim 5, the combination of Toyoda, Aoi, and Lucas teach the system as discussed above in claim 1, however Toyoda further teaches 
Toyoda further teaches wherein the vehicle platform generates the brake pedal intervention signal based on the brake pedal position signal and an arbitration result between the deceleration request in accordance with the amount of depression and the system deceleration request and the arbitration result is calculated by a sum of the deceleration request in accordance with the amount of depression and the system deceleration. (Paragraph [0026], “As a result of the collaborative system 170 generating the collaborative controls, the vehicle 100 is operated (e.g., steered) via inputs from both the driver and computed by the vehicle 100 that are blended together according to a difference between the inputs and/or other factors for generating the controls.”, here the collaborative system is receiving an amount of depression from the driver and a system deceleration amount and arbitrating a result between the two values). 

Regarding claim 6, the combination of Toyoda, Aoi, and Lucas teaches the system as discussed above in claim 1, Toyoda further teaches wherein during an autonomous mode, the VP specifies a sum of the deceleration request in accordance with the amount of depression and the system deceleration request as a target deceleration of the vehicle (Paragraph [0026], “As a result of the collaborative system 170 generating the collaborative controls, the vehicle 100 is operated (e.g., steered) via inputs from both the driver and computed by the vehicle 100 that are blended together according to a difference between the inputs and/or other factors for generating the controls.”, here the collaborative system is receiving an amount of depression from the driver and a system deceleration amount and arbitrating a result between the two values).
and during the autonomous driving mode, the VP eliminates accelerator pedal stroke from vehicle acceleration demand selection (Paragraph [0054], “In either case, the controls module 220, in one embodiment, selectively overrides or otherwise ignores at least a portion of the manual inputs provided by the driver when controlling the vehicle 100 according to the collaborative controls.”, here the system is selectively ignoring driver inputs such as the accelerator stroke from the collaborative controls) (EXAMINER NOTE: This feature is also taught by Lucas in at least Paragraph [0025] which describes that when an accelerator override is occurring the vehicle system will not take into account brake signals, the inverse of this could reasonably be applied such that when a brake override is occurring the system will not take into account accelerator signals). 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US-20190009794) in view of Aoi (US 20190375428) and further in view of Lucas (US 20210162999) and further in view of Farres (US-10766472). 

Regarding claim 2, the combination of Toyoda, Aoi, and Lucas teach the system as discussed above in claim 1, Toyoda futher teaches
further comprising a sensor that detects a position of the brake pedal (Paragraph [0048], "Accordingly, the controls module 220 can acquire electronic inputs from a steering wheel, a brake pedal, an accelerator pedal, a clutch, a shifter, vehicle indicators, and other manual inputs provided by the driver.", here the system is detecting an output from a brake pedal that indicates a press applied by a driver, the examiner is interpreting the press as being analogous to a change of position of the pedal). 
However the combination does not explicitly teach wherein the brake pedal position signal indicates a failsafe value while the sensor is in a failure condition. 
Farres teaches an a method of managing the braking force applied on the wheels of a vehicle including wherein the pedal position signal indicates a failsafe value corresponding to the amount of depression of the brake pedal of 100% while the sensor is in a failure condition (Column 9, Lines 40-62, “Beside the safety functions, the modulation of one or more of the main braking force E3a and the complementary braking force E3b allows to compensate potential failure of one of the pneumatic or electric braking system. In particular, the main braking force E3a may be increased up to the maximum available braking force Fmax, or at least above the threshold value Fv, or above the predetermined ratio E3a/E3b, in case the complementary braking force E3b is not available. …. A failure of the pneumatic brake system may be detected for example during the monitoring of the rotation speed of a braked wheel w, or by the means of one or more of the pressure level sensor S2, and the sensor S2b. A failure of the electrical braking system may be detected during the monitoring of the rotation speed of a braked wheel w, or by the mean of one or more of the electrical power consumption sensor S1, or the piston position sensor S3.”¸ here the system is detecting a failure in the pneumatic brake system such as a sensor failure and in response is directing the main braking force up to the maximum which is interpreted by the examiner as corresponding to a pedal depression of 100%). 
Toyoda, Aoi, Lucas, and Farres are all analogous art as they are all generally related to the control of vehicle systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the pedal position signal indicates a failsafe value while the sensor is in a failure condition of Farres in the system for switching from autonomous to manual driving modes of Toyoda, Aoi, and Lucas in order allow the vehicle to still be controlled in a safe manner in the event of a failure (Column 3, lines 37-40, “The present invention is further directed to a method wherein the braking force on the wheels equipped with hybrid actuators 3 is controlled in such a way to improve the safety braking functions like ESP, ABS, TCS.”). 

Regarding claim 4, claim 4 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US-20190009794) in view of Aoi (US 20190375428) and further in view of Lucas (US 20210162999) and further in view of Sakai (US-20180326994). 

Regarding claim 7, the combination of Toyoda, Aoi, and Lucas teaches the system as discussed above in claim 1, however the combination does not explicitly teach wherein the VP includes a headlight system, a hazard light system, a front wiper system, and a rear wiper system the VP sets an operation mode of each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system in accordance with an operation mode request for each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system received from the ADS and/or operation by the driver onto an operation apparatus provided for each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system and the VP sets the operation mode with the operation by the driver being prioritized over the operation request from the ADS. 
Sakai teaches a device and method for passing priority control from an autonomous system to the driver of the vehicle including
wherein the VP includes a headlight system, a hazard light system, a front wiper system, and a rear wiper system (Paragraph [0042], “A vehicle 100 with vehicle operator 302 convenience systems that do not have control authority over steering, braking, or throttle may still be considered “Automation Level 0” vehicles. Examples of convenience systems may include forward collision warning, lane departure warning, blind spot monitoring, and systems for automated secondary controls such as wipers, headlights, turn signals, hazard lights, etc.”)
the VP sets an operation mode of each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system in accordance with an operation mode request for each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system received from the ADS and/or operation by the driver onto an operation apparatus provided for each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system (Paragraph [0042], “A vehicle 100 with vehicle operator 302 convenience systems that do not have control authority over steering, braking, or throttle may still be considered “Automation Level 0” vehicles. Examples of convenience systems may include forward collision warning, lane departure warning, blind spot monitoring, and systems for automated secondary controls such as wipers, headlights, turn signals, hazard lights, etc.”)
and the VP sets the operation mode with the operation by the driver being prioritized over the operation request from the ADS (Paragraph [0043], “At this level, function-specific automation may involve one or more specific control functions, though control priority 206 is with the vehicle operator 302. When multiple functions may be automated, they operate independently and the vehicle operator has overall control. At this level, a vehicle operator may cede limited authority over a primary control such as adaptive cruise control (ACC), automatic braking, lane keeping, etc. Also, automated driver-assist systems may provide added control to aid the vehicle operator 302 in certain normal driving or crash-imminent situations (e.g., dynamic brake support in emergencies). Nevertheless, combinations of systems do not operate in unison that may allow a vehicle operator 302 to disengage from physically operating the vehicle, such as having their hands and feet off of the steering wheel and the pedals at the same time.”, here the system is teaching that depending on the level of automation, priority control of vehicle convenience system is given to the driver over the autonomous system). 
	Toyoda, Aoi, Lucas, and Sakai are analogous art as they are all generally related to systems which receive inputs from both a driver and an autonomous system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a headlight system, a hazard light system, a front wiper system, and a rear wiper system the VP sets an operation mode of each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system in accordance with an operation mode request for each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system received from the ADS and/or operation by the driver onto an operation apparatus provided for each of the headlight system, the hazard light system, the front wiper system, and the rear wiper system and the VP sets the operation mode with the operation by the driver being prioritized over the operation request from the ADS of Sakai in the system for interpreting signals from a driver and an autonomous system of Toyoda, Aoi, and Lucas in order to increase the safety and convenience of the system by allowing the autonomous system to control vehicle systems while still allowing an operator to override control (Paragraph [0042], “Examples of convenience systems may include forward collision warning, lane departure warning, blind spot monitoring, and systems for automated secondary controls such as wipers, headlights, turn signals, hazard lights, etc.”) (Paragraph [0082], “In this manner, the sensor data 216 may allow the vehicle 100 (see FIG. 1) to assess its environment and react to increase safety for vehicle passengers, external objects, and/or people in the environment.”)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662